PER CURIAM.
James A. Williams, who was sentenced by the Criminal Court of Baltimore on October 10, 1948, to the Maryland House of Correction for the period of two years, has applied here for leave to appeal from refusal of a writ of habeas corpus.
Petitioner.says that the indictment on which he was tried contained two counts, larceny and receiving stolen • goods. He says that the charge of larceny was dismissed, and that he pleaded, guilty to the. charge of receiving stolen goods.,, He says that he was convicted only .on the charge, of receiving stolen goods,, but that the commitment *711states that he was convicted of larceny. He alleged that he is confined in the House of Correction under an unlawful commitment.
Judge Saylor, in refusing the writ of habeas corpus, stated that the commitment shows that petitioner was convicted only on the charge of receiving stolen goods. We have no document before us to show otherwise. Under the habeas corpus statute, the judge, to whom a person complains that he is restrained from his lawful liberty, need not grant the writ of habeas corpus where it appears from the complaint itself .or the documents annexed that the petitioner would not be entitled to any relief. Code Supp. 1947, art. 42, sec. 3.

Application denied, without costs.